t c no united_states tax_court new millennium trading l l c ajf-1 l l c tax matters commissioner of internal revenue respondent partner petitioner v docket no filed date p challenges adjustments in a notice of final_partnership_administrative_adjustment fpaa issued to nm the fpaa in part determined that penalties under sec_6662 i r c were applicable p wanting to raise partner- level defenses to the determination of sec_6662 i r c penalties if we should sustain r’s substantive determinations in this partnership-level proceeding has filed a motion for partial summary_judgment to declare that sec_301_6221-1t c and d temporary proced admin regs fed reg date is invalid or in the event we hold the regulation valid that it does not apply to the instant proceeding held sec_301_6221-1t c and d temporary proced admin regs supra is valid held further sec_301_6221-1t c and d temporary proced admin regs supra applies to the instant proceeding so that partner-level defenses cannot be asserted in this partnership proceeding if we should sustain r’s substantive determinations thomas a cullinan and julie p bowling for petitioner james r rich for respondent opinion goeke judge this case is before the court on petitioner’s motion for partial summary_judgment filed pursuant to rule petitioner asks that we hold sec_301_6221-1t c and d temporary proced admin regs fed reg date invalid or if valid inapplicable for the reasons stated herein we will deny petitioner’s motion in both respects background the following information is stated for purposes of this opinion only this case has yet to be tried on the merits on date andrew filipowski established the ajf-1 trust trust by a declaration of trust mr filipowski was the grantor cotrustee and sole beneficiary of the trust and was considered its owner for income_tax purposes under sec_671 through 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code on date ajf-1 l l c ajf-1 was formed by the filing of a certificate of formation with the state of illinois the trust was the sole member of ajf-1 ajf-1 was disregarded as an entity separate from its owner for federal_income_tax purposes pursuant to sec_301_7701-3 proced admin regs in date ajf-1 opened a trading account with aig international aig on date ajf-1 entered into two transactions with aig ajf-1 purchased a european-style call option on the euro for a premium of dollar_figure million and on that same day ajf-1 sold to aig a european-style call option on the euro for a premium of dollar_figure million collectively the euro options ajf-1 paid the dollar_figure million net premium of the euro options to aig new millennium trading l l c new millennium was formed on date under the laws of the state of delaware new millennium’s original members were banque safra-luxembourg s a banque safra fidulux management inc fidulux and shakti advisors l l c shakti banque safra fidelux and shakti contributed dollar_figure dollar_figure and dollar_figure respectively to new millennium for their partnership interests ajf-1 joined new millennium in date ajf-1 contributed dollar_figure and entered into an assignment and assumption_agreement dated date whereby new millennium assumed the rights and obligations of the euro options new millennium valued ajf-1’s total contribution at dollar_figure after joining new millennium ajf-1 had a partnership_interest of 04-percent while shakti fidelux and banque safra had interests of dollar_figure percent dollar_figure percent and dollar_figure percent respectively ajf-1 requested withdrawal from new millennium by letter dated date ajf-1 was deemed to have withdrawn on date on date new millennium distributed big_number euro and big_number shares of xerox corp stock valued at dollar_figure to ajf-1 this distribution was made to redeem ajf-1’s account on date ajf-1 sold all the xerox corp stock and big_number of the big_number euro for dollar_figure and dollar_figure respectively on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to new millennium the fpaa made a number of adjustments it disallowed new millennium’s claimed operating loss of dollar_figure and other deductions of dollar_figure and it decreased to zero the capital contributions and distributions of property other than money accounts the fpaa indicated these changes in chart form each adjustment was shown in a chart with an adjustment as reported and corrected box accompanying each individual adjustment the chart included numerical figures for each of the above adjustments but showed asterisks instead of numerical figures as to outside partnership basis in addition respondent made a number of determinations regarding new millennium and its partners under the title of exhibit a this explanation of items is attached hereto as an appendix these explanations alleged in pertinent part that new millennium was not established as a partnership in fact if new millennium existed in fact it was entered into solely for tax_avoidance purposes new millennium was a sham lacked economic_substance and was entered into to decrease its partners’ tax_liabilities in a manner inconsistent with chapter subchapter_k of the code neither new millennium nor its partners entered into the euro options with a profit_motive neither new millennium nor its partners have established bases in their partnership interests greater than zero and penalties under sec_6662 are applicable on date petitioner petitioned this court alleging that respondent’s determinations were erroneous on date petitioner filed a motion for partial summary_judgment motion on date respondent filed his response thereto and on date petitioner filed a memorandum in support of its motion a hearing was held on petitioner’s motion on date during the court’s trial session in washington d c petitioner filed concurrently with the motion a motion to dismiss for lack of jurisdiction as to adjustments to the partners’ outside bases and penalties motion to dismiss we have recently denied by order petitioner’s motion to dismiss because under petaluma fx partners l l c v commissioner t c the extent of our jurisdiction over outside_basis and the applicability of penalties determined in the fpaa cannot be established until after a trial on the merits to decide whether new millennium should be respected as a partnership for tax purposes i motion for summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and the court will view any factual material and inferences in the light most favorable to the nonmoving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial the matter before us is ripe for summary_judgment whether the regulation at issue is valid is strictly a question of law although this court has applied this regulation to prevent partners from raising partner-level defenses in a partnership proceeding see 129_tc_8 santa monica pictures l l c v commissioner tcmemo_2005_104 we have not ruled squarely on the validity of sec_301_6221-1t c and d temporary proced admin regs fed reg date ii tefra procedures partnerships do not pay federal income taxes but they are required to file annual information returns reporting the partners’ distributive shares of income deductions and other tax items sec_701 sec_6031 the individual partners then report their distributive shares of the tax items on their federal_income_tax returns secs to remove the substantial administrative burden occasioned by duplicative audits and litigation and to provide consistent treatment of partnership items among partners in the same partnership congress enacted the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 see 64_f3d_101 2d cir h conf rept pincite 1982_2_cb_600 under tefra all partnership items are determined in a single partnership-level proceeding sec_6226 see also randell v united_states supra pincite the determinations of partnership items in partnership-level proceedings are binding on the partners and may not be challenged in subsequent partner- level proceedings see secs c h thus the courts need not redecide the same issues with each partner of the partnership tefra also allows for the imposition during the partnership- level proceeding of penalties on adjustments to partnership items sec_6221 see also santa monica pictures l l c v commissioner supra before the amendments tefra provided for the determination of all penalties at the partner level n c f energy partners v commissio89_tc_741 amendments to tefra in changed this structure and provided for the imposition of penalties at the partnership level after amendment sec_6221 provides except as otherwise provided the tax treatment of any partnership_item and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item shall be determined at the partnership level if a partnership_item is adjusted a penalty if applicable can be imposed on that adjustment during the tefra proceeding if the court is considering the imposition of penalties it may consider the reasonable_cause defenses of the partnership see sec_6664 whitehouse hotel ltd pship v commissioner t c santa monica pictures l l c v commissioner supra 80_fedclaims_11 stobie creek invs l l c v united_states 82_fedclaims_636 stobie creek invs l l c v united_states 81_fedclaims_358 if a penalty was imposed at the partnership level during the tefra proceeding the commissioner may assess that amount without issuing a notice_of_deficiency sec a n c f energy partners v commissioner supra pincite sec_301 a - 1t a temporary proced admin regs fed reg date if a partner believes that a penalty was incorrectly assessed against him following a determination at the partnership level section c c provides that the partner may file a claim_for_refund on the grounds that the secretary erroneously imposed any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item section c details what can be contested during a refund claim filed under section c pursuant to section c the determination under the fpaa or under the decision of a court concerning the applicability of any penalty relating to an adjustment to a partnership_item shall be deemed conclusive however the partner shall be allowed to assert any partner level defenses that may apply or to challenge the amount of the computational adjustment read together sec_6221 and provide that a partner is allowed to raise partner-level defenses to a penalty imposed during a partnership-level proceeding only in a refund action later filed under section c if a partner has an increased liability stemming from an affected_item or a computational adjustment that requires a factual determination at the partner level the normal deficiency procedures outlined in sec_6212 and sec_6213 apply sec a sec_301_6231_a_6_-1t a temporary proced admin regs supra see 129_tc_11 petitioner’s motion asks this court to rule that sec_301_6221-1t c and d temporary proced admin regs supra is invalid because it was promulgated without authority and conflicts with congress’s statutory scheme or in the alternative should we find that the regulation is valid 2although temporary during the year at issue sec_301 1t c and d temporary proced admin regs fed reg date was made final and applicable to partnership taxable years beginning on or after date sec_301_6221-1 proced admin regs sec_301_6221-1t c and d temporary proced admin regs supra does not apply to this case sec_301_6221-1t c and d temporary proced admin regs supra was promulgated pursuant to the secretary’s authority under sec_7805 sec_7805 provides sec_7805 authorization --except where such authority is expressly given by this title to any person other than an officer_or_employee of the treasury_department the secretary shall prescribe all needful rules and regulations for the enforcement of this title including all rules and regulations as may be necessary by reason of any alteration of law in relation to internal revenue sec_301_6221-1t c temporary proced admin regs supra provides c penalties determined at partnership level partnership taxable years ending after date any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item shall be determined at the partnership level partner level defenses to such items can only be asserted through refund actions following assessment and payment assessment of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item shall be made based on partnership-level determinations partnership-level determinations include all the legal and factual determinations that underlie the determination of any penalty addition_to_tax or additional_amount other than partner level defenses specified in paragraph d of this section emphasis added sec_301_6221-1t d temporary proced admin regs supra provides d partner-level defenses partner-level defenses to any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item may not be asserted in the partnership-level proceeding but may be asserted through separate refund actions following assessment and payment see section c partner level defenses are limited to those that are personal to the partner or are dependant upon the partner’s separate_return and cannot be determined at the partnership level examples of these determinations are whether any applicable_threshold underpayment_of_tax has been met with respect to the partner or whether the partner has met the criteria of sec_6664 penalties applicable only where return is filed or sec_6664 reasonable_cause exception subject_to partnership level determinations as to the applicability of sec_6664 emphasis added petitioner advances two arguments for declaring the regulation invalid congress gave the tax_court jurisdiction to consider partner-level defenses but the secretary exceeded his authority in promulgating a regulation stripping the court of that jurisdiction and even if the secretary had authorization to issue sec_301_6221-1t c and d temporary proced admin regs supra the regulation is invalid because it both conflicts with and is an unreasonable interpretation of sec_6221 iii tax_court jurisdiction to consider partner defenses petitioner first argues that congress gave the tax_court jurisdiction to consider partner-level defenses during a partnership-level proceeding but that the secretary exceeded his statutory authority in promulgating a regulation removing that authority petitioner argues that the secretary exceeded his authority in promulgating this regulation because the secretary issued sec_301_6221-1t c and d temporary proced admin regs supra pursuant to sec_7805 which is a general grant of authority petitioner argues that an administrative agency cannot strip a court of jurisdiction on the basis of a general grant of authority but instead needs a specific grant of authority from congress in order to do so petitioner contends that when a court reviews a regulation that strips the court of jurisdiction the administrative agency is not entitled to any deference because the question of a court’s jurisdiction is outside agency expertise petitioner draws support for this argument from 494_us_638 and 219_f3d_1166 10th cir in adams fruit co v barrett supra pincite the supreme court rejected a department of labor interpretation of the migrant and seasonal agricultural worker protection act the act determining that a migrant worker did not have a private right of action under the act if a state workers’ compensation benefit was available to the worker the court stated that the delegation of authority to promulgate regulations on which the department of labor relied did-- not empower the secretary to regulate the scope of the judicial power vested by the statute although agency determinations within the scope of delegated authority are entitled to deference it is fundamental that an agency may not bootstrap itself into an area in which it has no jurisdiction id pincite quoting 411_us_726 in nagahi v ins supra pincite the court_of_appeals was asked to consider a regulation promulgated by the immigration and naturalization service that imposed a 120-day filing requirement for the start of a suit challenging an ins determination the court found the regulation invalid because the statutory grant of authority provided by congress did not ‘empower the secretary to regulate the scope of the judicial power vested by the statute ’ id pincite quoting adams fruit co v barrett supra pincite petitioner argues that the regulation is not entitled to any judicial deference because under petitioner’s reading of the statutory scheme the tax_court would have jurisdiction to consider a partner’s reasonable_cause defenses at the partnership level but for the regulation petitioner points to changes made to the tefra procedures in in support of its argument that the tax_court has jurisdiction to consider partner level defenses before penalties were assessed at the partner level n c f energy partners v commissioner t c pincite- congress recognizing that penalties were often based upon partnership-level conduct enacted changes to sec_6221 these changes provide that penalties related to adjustments to partnership items can be determined during the tefra proceeding if a partner who was unable to raise a defense disagreed with the determination and subsequent assessment of those penalties congress provided that partner with the opportunity to raise partner-level defenses in a refund action sec c petitioner argues that congress intended to give partners other than the general or managing partner a choice in deciding where to raise their partner-level defenses a partner can raise them either during the tefra proceeding or in a later refund action petitioner argues that because a partner is entitled to choose when to raise those defenses but the regulation prevents this choice the regulation is invalid under adams fruit co v barrett supra and nagahi v ins supra respondent argues that the amendments changed the court’s jurisdiction so that during the tefra proceeding reasonable_cause defenses can be raised but they must be the defenses of the partnership rather than those of individual partners we agree with respondent that a partner cannot raise partner-level defenses in a tefra proceeding when considering the determination of penalties at the partnership level the court can consider the defenses of the partnership but not partner-level defenses of individual partners see whitehouse hotel ltd pship v commissioner t c santa monica pictures l l c v commissioner tcmemo_2005_104 stobie creek i 80_fedclaims_11 cf 472_fsupp2d_885 e d tex before the amendments the court did not have jurisdiction to consider the applicability of any penalties during a partnership-level proceeding therefore the court did not have jurisdiction to consider an individual partner’s defenses while those amendments expanded the court’s jurisdiction to consider penalties related to adjustments to partnership items nothing in sec_6221 or sec_6226 granted the court jurisdiction over an individual partner’s partner-level defenses the amendments also added section c c which provides that a partner may file a claim_for_refund on the grounds that the secretary erroneously imposed any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item and the last two sentences of section c which provide in relevant part that notwithstanding that a determination under an fpaa or under a decision of a court concerning the applicability of any penalty related to a partnership_item shall be otherwise conclusive a partner will be able to assert any partner-level defenses to the penalty in a refund forum these amendments make clear that a partner may raise his partner level defenses only in a refund action filed after the close of partnership-level proceedings the legislative_history accompanying the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 supports this view stating the partnership-level proceeding is to include a determination of the applicability of penalties at the partnership level however the provision allows partners to raise any partner-level defenses in a refund forum h rept pincite 1997_4_cb_319 the regulation at issue does not strip the tax_court of jurisdiction the tefra structure enacted by congress does not permit a partner to raise partner-level defenses during a partnership-level proceeding see jade trading l l c v united_states supra this reading of the statutory scheme is consistent with stobie creek i stobie creek ii awg leasing trust v united_states aftr 2d ustc par big_number n d ohio and jade trading l l c v united_states supra stobie creek i stobie creek ii and jade trading l l c involved transactions substantially_similar to the ones at issue in the instant case in all three the court considered the defenses of the partnership presented through the general or managing partner but not partner-level defenses of the partners this result is also consistent with awg leasing trust v united_states supra a sale-leaseback case in which the court sustained penalties at the partnership level but stated that individual partners might each be able to prove a reasonable_cause defense in a subsequent partner-level refund action under sec_301_6221-1 proced admin regs awg leasing trust v united_states supra pincite ustc par big_number at big_number petitioner also argues that if we were to follow respondent’s interpretation the result would conflict with the policy that taxpayers should be able to challenge alleged tax deficiencies without having to pay and file for a refund while it is true that a partner cannot raise partner-level defenses during a partnership-level proceeding initiated in the tax_court that partner would not be able to raise partner-level defenses during a partnership-level proceeding in either the court of federal claims or a district_court see stobie creek ii jade trading l l c v united_states supra because the statutory scheme provides that a partner may raise his partner-level defenses only in a later refund action the regulation is entitled to deference by this court iv statutory conflicts petitioner argues that even if we hold that the secretary had authority to issue sec_301_6221-1t c and d temporary proced admin regs supra we must hold it invalid because it is an unreasonable interpretation of the statutory scheme that conflicts with sec_6221 c and sec_6664 provides that no penalty shall be imposed under sec_6662 or sec_6663 if it is shown that there was reasonable_cause petitioner argues that the regulation at issue is invalid because it requires the court to determine penalties without evaluating reasonable_cause defenses because sec_301_6221-1t c and d temporary proced admin regs supra prohibits partners from raising partner-level defenses in a partnership proceeding petitioner argues that respondent’s interpretation of the statutory scheme is incorrect because it allows for the imposition of penalties on partners who cannot raise partner-level defenses to those penalties except in a later refund action petitioner argues that to impose penalties under sec_6662 on partners without considering those partners’ partner-level reasonable_cause defenses under sec_6664 as required by the regulation violates the statutory scheme therefore the regulation is invalid as discussed above petitioner argues that the current statutory scheme and the legislative_history when read together show that congress intended to offer partners the option to choose between raising their partner-level defenses at the partnership level or afterwards in a refund action it is important to note however that if a partner has a partner-level individual reasonable_cause defense to penalties that is distinct from the partnership’s reasonable_cause defenses that partner will be able to raise those defenses in a refund forum sec c we need not revisit the controversy in this court regarding the proper standard of review of the secretary’s regulations as between the standard of natl muffler dealers association inc v united_states 440_us_472 and the standard set forth in 467_us_837 see 515_f3d_162 3d cir vacating 126_tc_96 because petitioner states in its petition that new millennium had no principal_place_of_business when the petition was filed barring stipulation to the contrary the venue for appeal would appear to be the court_of_appeals for the district of columbia circuit see sec_7482 flush language and according to 54_tc_742 affd 445_f2d_985 10th cir we apply the law of the court_of_appeals to which an appeal in the case would normally lie the u s court_of_appeals for the district of columbia circuit has held that regulations issued under the general authority of the irs to promulgate necessary rules are entitled to chevron_deference see 350_f3d_100 d c cir accordingly we will follow the chevron standard in this analysis the supreme court described the analysis to be followed when a court reviews an agency’s construction of the statute which it administers it is confronted with two questions first always is the question whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress if however the court determines that congress has not directly addressed the precise question at issue the court does not simply impose its own construction on the statute as would be necessary in the absence of an administrative interpretation rather if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency’s answer is based on a permissible construction of the statute chevron u s a inc v natural res def council inc supra pincite footnote references omitted we will take each paragraph of the regulation in turn in reviewing sec_301_6221-1t c temporary proced admin regs supra we first turn to the text of the statute to determine whether the intent of congress is clear in answering this question we are instructed not to confine our examination to a particular statutory provision in isolation 118_tc_299 citing fda v brown williamson tobacco corp 529_us_120 affd 438_f3d_739 7th cir the meaning or ambiguity of certain words or phrases may become evident only when placed in context fda v brown williamson tobacco corp supra pincite citing 513_us_115 it is a ‘fundamental canon of statutory construction that the words of a statute must be read in their context and with a view to their place in the overall statutory scheme ’ id pincite quoting 489_us_803 as discussed above we believe that sec_6221 c and c when read in conjunction make clear that congress intended for partners to raise partner-level defenses during a refund action after the partnership proceeding because we hold that congress has directly spoken to the issue in sec_301_6221-1t c temporary proced admin regs supra we find paragraph c of that section to be a valid interpretation of the tefra statutory scheme next we review sec_301_6221-1t d temporary proced admin regs supra under the first step of chevron analysis we must determine whether congress’s intent is clear sec_6221 does not mention partner-level defenses partner-level defenses however are mentioned in section c because we find that congress has not spoken directly on the issue of what constitutes a partner-level defense under section c we must determine whether the secretary’s answer is based on a permissible construction of the statute the first sentence of paragraph d of sec_301_6221-1t temporary proced admin regs supra simply restates that partner-level defenses can be asserted only in a refund action the second sentence defines partner-level defenses as those that are personal to the partner or are dependant upon the partner’s separate_return and cannot be determined at the partnership level id the final sentence of paragraph d provides examples of partner level defenses including whether any applicable_threshold underpayment_of_tax has been met whether the criteria of sec_6664 have been met or whether reasonable_cause under sec_6664 exists we believe that this is also a valid interpretation of the statutory scheme congress as discussed above intended to have partners raise partner-level defense to the imposition of penalties during a refund action the expansive definition provided in 6221-1t d temporary proced admin regs supra does not limit a partner’s defenses other than to confirm that a partner-level defense is one that is personal to the partner v whether sec_301_6221-1t c and d temporary proced admin regs applies lastly petitioner argues that even if we hold sec_301_6221-1t c and d temporary proced admin regs supra to be valid we should not apply it to the instant case petitioner advances two arguments as to why the regulation at issue should not apply mr filipowski’s and ajf-1’s partner-level defenses must be considered before determining penalties against petitioner and because partner-level conduct led to the imposition of penalties partner-level defenses must be considered petitioner argues that although ajf-1 was not the general or managing partner of new millennium ajf-1 was the majority percent partner who has brought suit to challenge respondent’s fpaa petitioner’s argument is that any penalties determined during this partnership-level proceeding will be based on partner conduct therefore we should consider those partners’ defenses when determining the applicability of any penalties petitioner draws support for this argument from an irs issue paper which states in pertinent part good_faith and reasonable_cause of individual investors pursuant to sec_6664 would be the type of partner level defense that can be raised in a subsequent partner-level refund_suit however to the extent that the taxpayer effectively acted as the general_partner and that the intent of the general_partner is determined at the partnership level it is likely that such partnership level determinations may also dispose_of partner-level defenses under the unique facts of each case internal_revenue_service i r s industry specialization program coordinated issue all industries notional_principal_contracts uil no date petitioner also relies on santa monica pictures l l c v commissioner tcmemo_2005_104 and 330_fsupp2d_122 d conn affd 150_fedappx_40 2d cir for the proposition that a partner’s defenses can be raised at the partnership proceeding respondent points out however that in both santa monica pictures l l c and long term capital holdings the defenses considered were those of the managing partner not a limited_partner such as ajf-1 the applicability of sec_301_6221-1t c and d temporary proced admin regs supra was also considered recently in 80_fedclaims_11 stobie creek i stobie creek ii and 472_fsupp2d_885 e d tex those cases all concerned transactions substantially_similar to the one at issue in jade trading l l c supra stobie creek i and stobie creek ii partners were not allowed to raise partner-level defenses during the partnership proceeding in klamath strategic inv fund l l c v united_states supra pincite the court applied the regulation but found that under some circumstances the reasonable_cause exception may be considered a partnership-level defense sec_301 1t c and d temporary proced admin regs supra applies to the instant case it is clear from the legislative_history and the definitions in sec_6231 that congress did not wish the court to decide all issues associated with a partnership in a single proceeding even if it has the information available to do so ajf-1 although a 70-percent partner in new millennium will not be able to raise partner-level defenses during this partnership proceeding see stobie creek i jade trading l l c v united_states supra any partnership defenses of new millennium will be considered when we determine whether any penalties should be imposed after a trial on the merits conclusion because we hold that the statutory scheme does not allow partners to raise partner-level defenses to the determination that penalties apply to adjustments to partnership items during a partnership-level proceeding we hold that the interpretation in sec_301_6221-1t c and d temporary proced admin regs supra is a proper interpretation of the statutory scheme and is therefore valid to reflect the foregoing an appropriate order denying petitioner’s motion will be issued appendix exhibit a to the fpaa issued to petitioner made the following determinations it is determined that neither new millennium trading l l c nor its purported partners have established the existence of new millennium trading l l c as a partnership as a matter of fact even if new millennium trading l l c existed as a partnership the purported partnership was formed and availed of solely for purposes of tax_avoidance by artificially overstating basis in the partnership interests of its purported partners the formation of new millennium trading l l c the acquisition of any interest in the purported partnership by the purported partner the purchase of offsetting options the transfer of offsetting options to a partnership in return for a partnership_interest the purchase of assets by the partnership and the distribution of those assets to the purported partners in complete_liquidation of the partnership interests and the subsequent sale of those assets to generate a loss had no business_purpose other than tax_avoidance lacked economic_substance and in fact and substance constitutes an economic sham for federal_income_tax purposes accordingly the partnership and the transactions described above shall be disregarded in full and any purported losses resulting from these transactions are not allowable as deductions for federal_income_tax purposes it is determined that new millennium trading l l c was a sham lacked economic_substance and under sec_1_701-2 of the income_tax regulations was formed and availed of in connection with a transaction or transactions in taxable_year a principal purpose of which was to reduce substantially the present_value of its partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k of the internal_revenue_code it is consequently determined that a the new millennium trading l l c is disregarded and that all transactions engaged in by the purported partnership are treated as engaged in directly by its purported partners this includes the determination that the assets purportedly acquired by new millennium trading l l c including but not limited to foreign_currency options were acquired directly by the purported partners b c d the foreign_currency option s purportedly contributed to or assumed by new millennium trading l l c are treated as never having been contributed to or assumed by said partnership and any gains or losses purportedly realized by new millennium trading l l c on the option s are treated as having been realized by its partners the purported partners of new millennium trading l l c should be treated as not being partners in new millennium trading l l c contributions to new millennium trading l l c will be adjusted to reflect clearly the partnership’s or purported partners’ income it is determined that neither new millennium trading l l c nor its purported partners entered into the option s positions or purchase sic the foreign_currency or stock with a profit_motive for purposes of sec_165 it is determined that even if the foreign_currency option s are treated as having been contributed to new millennium trading l l c the amount treated as contributed by the partners under sec_722 of the internal_revenue_code is reduced by the amounts received by the contributing partners from the contemporaneous sales of the call option s to the same counter-party thus the basis of the contributed option s is reduced both in the hands of the contributing partners and new millennium trading l l c consequently any corresponding claimed increases in the outside_basis in new millennium trading l l c resulting from the contributions of foreign_currency option s are disallowed it is determined that the adjusted bases of the long call positions purchased call options zero coupon notes and other contributions purportedly contributed by the partners to new millennium trading l l c has not been established under sec_723 it is consequently determined that the partners of new millennium trading l l c have not established adjusted bases in their respective partnership interests in an amount greater than zero -0- it is further determined that in the case of a sale exchange or liquidation of new millennium trading l l c partners’ partnership interests neither the purported partnership nor its purported partners have established that the bases of the partners’ partnership interests were greater than zero for purposes of determining gain_or_loss to such partners from the sale exchange or liquidation of such partnership_interest accuracy-related_penalties it is determined that the adjustments of partnership items of new millennium trading l l c are attributable to a tax_shelter for which no substantial_authority has been established for the position taken and for which there was no showing of reasonable belief by the partnership or its partners that the position taken was more_likely_than_not the correct treatment of the tax_shelter and related transactions in addition all of the underpayments of tax resulting from those adjustments of partnership items are attributable to at a minimum substantial understatements of income_tax gross_valuation_misstatement s or negligence or disregarded rules or regulations there has not been a showing by the partnership or any of its partners that there was a reasonable_cause for any of the resulting underpayments that the partnership or any of its partners acted in good_faith or that any other exceptions to the penalty apply it is therefore determined that at a minimum the accuracy-related_penalty under sec_6662 of the internal_revenue_code applies to all underpayments of tax attributable to adjustments of partnership items of new millennium trading l l c the penalty shall be imposed on the components of underpayment as follows a a percent penalty shall be imposed on the portion of any underpayment attributable to the gross_valuation_misstatement as provided by sec_6662 sec_6662 sec_6662 and sec_6662 of the internal_revenue_code b c d a percent penalty shall be imposed on the portion of the underpayment attributable to negligence or disregard of rules and regulations as provided by sec_6662 sec_6662 sec_6662 of the internal_revenue_code a percent penalty shall be imposed on the underpayment attributable to the substantial_understatement_of_income_tax as provided by sec_6662 sec_6662 and sec_6662 of the internal_revenue_code a percent penalty shall be imposed on the underpayment attributable to the substantial_valuation_misstatement as provided by sec_6662 sec_6662 and sec_6662 of the internal_revenue_code it should not be inferred by the determination of the accuracy related penalty in this notice that fraud penalties will not be sought on any portion of an underpayment subsequently determined to be attributable to fraud or that prosecution for criminal offenses will not be sought under sec_7201 sec_7206 or other provisions of federal_law if determined to be appropriate
